Citation Nr: 1030500	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include emphysema.

2.  Entitlement to service connection for spinal stenosis, 
claimed as nerve and muscle damage.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active service from May 1950 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2007, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

In March 2009, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in April 
2010 by the VA Appeals Management Center (AMC) which continued to 
deny the Veteran's claims.  The case is once again before the 
Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

Issue not on appeal

In the above-mentioned March 2009 decision, the Board remanded 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability for additional development.  In 
an April 2010 rating decision, the AMC granted service connection 
for this disability.  A 40 percent disability rating was 
assigned.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely.

Referred issue

In the March 2009 remand, the Board observed that the Veteran had 
asserted that he is entitled to VA pension benefits and that the 
RO had not yet adjudicated this issue.  That issue has not yet 
been addressed by the RO and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record does not 
indicate that the Veteran has a current chronic respiratory 
disability. 

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that spinal 
stenosis is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Spinal stenosis was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Concerns 

The Board remanded this case in March 2009 in order to fulfill 
the notice requirements of the Veterans Claims Assistance Act of 
2000 (the VCAA) and request the Veteran submit or authorize VA to 
obtain his private treatment records.  The Board also requested 
that the AMC contact the service department and determine if the 
Veteran worked in areas and performed duties where he would have 
been exposed to asbestos.  The Veteran was also to be scheduled 
for a VA examination and, once the requested development had been 
completed, his claim was to be readjudicated. 

The record reveals that the Veteran was mailed corrective VCAA 
notice letters in April 2009 and July 2009 which requested he 
submit or authorize VA to obtain his private treatment records.  
No additional treatment records were identified or submitted.  In 
April 2009, the RO requested portions of the Veteran's service 
records which documented his exposure to asbestos in service or 
the jobs he performed.  The Veteran was afforded a VA examination 
in June 2008 and his claim was readjudicated in the April 2010 
SSOC.  

The Board notes that the service records that were received in 
response to the RO's April 2009 request did not describe the 
Veteran's military duties.  However, the Veteran has not been 
prejudiced by this lack of development because, as discussed in 
detail below, the Board is denying his respiratory disability 
claim based on the lack of a current disability and need not 
address his alleged in-service asbestos exposure.  Thus, the 
Board's remand instructions have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]; see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although 
under Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is required].

The VCAA

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in April 2009 and July 2009.  These letters informed the Veteran 
of what evidence was required to substantiate his service 
connection claims and of his and VA's respective duties for 
obtaining evidence.  The July 2009 letter also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, portions of 
his service personnel records, VA outpatient medical records, 
private medical records and provided him with a VA examination.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in connection with his 
respiratory disability claim in June 2009.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board observes that the Veteran has not been afforded a VA 
examination in connection with his spinal stenosis claim.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, the Veteran has been diagnosed with 
spinal stenosis and he has alleged that he was exposed to paint 
fumes in service.  Accordingly, the first two elements set forth 
in McLendon have been met. 

With respect to the third factor, association with service, the 
Court has stated that this element establishes a low threshold 
and requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In that regard, the competent evidence of record does not 
demonstrate an association between the Veteran's service and his 
spinal stenosis.  The Board has carefully considered the Court's 
language in McLendon that the threshold for showing this 
association is a low one.  However, the Court's language makes it 
clear that there is in fact a threshold.  Although the Board is 
cognizant that the Veteran was described as having slight 
scoliosis during his entrance examination, he did not complain 
of, or seek treatment for a back injury or disability during 
service.  His clinical examination conducted during his 
separation from service revealed that his spine was "normal."  
The record is also lacking any evidence of continuity of 
symptomatology since service.

Only the Veteran's contentions provide any suggestion of such 
association, and Board does not find the Veteran's contentions to 
rise to the level of the "indication of an association" 
referred to in 38 U.S.C.A. § 5103A or in McLendon.  However, if a 
Veteran's mere contention, standing alone, that his claimed 
disability is related to his service or to a service connected 
disability is enough to satisfy the "indication of an 
association," then that element of 38 U.S.C.A. § 5103A is 
meaningless.  An interpretation of a statute that renders part of 
the statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of 
construction require us to give effect to the clear language of 
statute and avoid rendering any portions meaningless or 
superfluous"].  It is clear that more than a mere contention is 
required under McLendon.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one in November 2007 as 
detailed in the Introduction.

Accordingly, the Board will proceed to a decision.   

Relevant law and regulations 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).



	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for a respiratory 
disability, to include emphysema.

Analysis 

With respect to the first Hickson element, a current disability, 
the Veteran is contending that he developed emphysema as a result 
of his military duties aboard the USS Thomas Jefferson.  See the 
November 2007 hearing transcript, pages 4-6.  As noted above, the 
current disability requirement is satisfied "when a claimant has 
a disability at the time a claim is filed or during the pendency 
of that claim, even though the disability resolves prior to the 
Secretary's adjudication of that claim."  See McClain, supra.  
Upon review, the record does not indicate that the Veteran has 
been diagnosed with emphysema, or has had a current chronic 
respiratory disability at any time during the pendency of the 
claim. 

The Board observes that R.I., M.D. noted that "there may be some 
degree of emphysema or obstructive pulmonary disease" in a 
September 1999 X-ray report.  However, he stated that a 
"clinical correlation is recommended."  Similarly, when the 
Veteran reported that he had been diagnosed with emphysema in the 
past to P.M., M.D., in January 2006, he was not diagnosed with a 
lung disability but noted to have a "questionable history of 
emphysema."  Upon review, both opinions include speculative 
language such as "may be" and "questionable".  Dr. R.I. 
specifically stated that more testing was required to determine 
if emphysema or COPD was present.  Accordingly, based on their 
speculative nature, these reports cannot be used to support the 
Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) [evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim].

Pursuant to the Board's March 2009 remand, the Veteran was 
physically examined by VA in June 2009.  After interviewing the 
Veteran and reviewing the claims folder, the VA examiner 
documented that the Veteran reported having a chronic cough and 
shortness of breath.  A clinical examination revealed the 
Veteran's lung sounds to be clear to auscultation, bilaterally, 
with no evidence of consolidation.  A chest X-ray was found to be 
within normal limits and pulmonary function testing was normal 
for spirometry, lung volumes and diffusion capacity.  The VA 
examiner stated that the Veteran did not have a pulmonary disease 
and that the respiratory exam was normal.  It was stated that no 
objective evidence could be found to support the Veteran's claim 
of respiratory dysfunction secondary to exposure to fumes or 
asbestos during his time in service.

There is no other competent medical nexus opinion of record.  To 
the extent that the Veteran contends that he has a current 
respiratory disability, any such statement does not constitute 
competent medical evidence and cannot be accepted by the Board.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  The evidence of record does not 
indicate that the Veteran has the requisite experience or medical 
training to provide a diagnosis on a complex medical question 
such as the whether the symptoms he experiences are 
manifestations of a respiratory disability. 

The Board does not have any reason to doubt that the Veteran may 
experience a chronic cough and shortness of breath.  However, 
symptoms alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted].  

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met for the Veteran's 
respiratory disability claim, and the claim fails on this basis 
alone.

In the absence of a claimed disability, there is no need to 
discuss the remaining two Hickson elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
respiratory disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for spinal stenosis, 
claimed as nerve and muscle damage.

Analysis

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus. 
See Hickson, supra.

With respect to the first Hickson element, a current disability, 
the evidence of record indicates that the Veteran has been 
diagnosed with spinal stenosis.  See a July 1999 private 
treatment record.  Hickson element (1) has therefore been met. 

With respect to the second Hickson element, during the November 
2007 hearing, the Veteran indicated that he believes that his 
disability was caused by breathing lead-based paint fumes and 
having to clean out gas tanks.  See the hearing transcript, page 
13.  The Board notes that the Veteran's DD 214 lists his MOS as 
an engineer and finds his testimony of exposure to paint fumes to 
be credible.  An in-service injury has therefore been 
demonstrated. 

With respect to the third Hickson element, a nexus, the Veteran's 
service treatment records contain no mention of complaints or 
treatment related to a back injury or disease.  In fact, the 
first mention of a back disability comes from a July 1999 MRI 
report, approximately forty-five years after the Veteran 
separated from service.  Further, the evidence of record does not 
include any medical statements attempting to link the Veteran's 
spinal stenosis to his military service.

To the extent that the Veteran contends that a medical 
relationship exists between his spinal stenosis and his military 
service nearly half a century earlier, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See Espiritu supra.  In this case the record does not reflect, 
and the Veteran does not contend, that he has requisite medical 
experience or training to opine on such complex medical question 
as the etiology of his spine disability.  The Veteran has also 
not contended continuity of symptomatology, and as such, there is 
no credibility assessment warranted in this regard.

The Veteran has been accorded ample opportunity to provide 
competent evidence which serves to relate his spinal stenosis to 
his military service.  He has not done so.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim as Hickson element (3) has not been met.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a respiratory disability, 
to include emphysema, is denied.

Entitlement to service connection for spinal stenosis, claimed as 
nerve and muscle damage, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


